EXHIBIT 10.1

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT dated as of the 15th day of October, 2013 (this
"Agreement") is by and between The SpendSmart Payments Company, a California
corporation (the "Purchaser"), The SpendSmart Payments Company, a Colorado
Corporation (the “Parent”) and Intellectual Capital Management, Inc., d/b/a SMS
Masterminds, a Nevada corporation ("the Seller", and together with the Purchaser
and the Parent, the “Parties”).

 

RECITALS

 

WHEREAS, the Seller is engaged in the business of providing mobile marketing
services through the use of proprietary social and mobile marketing tools (the
"Business"); and

 

WHEREAS, the Seller desires to sell to the Purchaser the Business and all of the
assets and properties related thereto, and the Purchaser desires to acquire the
Business and all of such assets and properties, upon the terms, in the manner
and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations and warranties contained in this Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I.

PURCHASE AND SALE OF THE ASSETS

 

SECTION 1.1. The Closing. The sale and transfer of the Assets (as defined
herein) and the consummation of all of the other transactions contemplated by
this Agreement (the "Closing") shall occur at the offices of Ruskin Moscou
Faltischek, P.C., Uniondale, New York, at 10:00 a.m., local time, on or before
December 31, 2013, as the same may be extended by the Purchaser, provided the
Purchaser and Seller are in compliance with their respective obligations
hereunder (the applicable date of the Closing being referred to as the "Closing
Date"). At the Closing, the Seller and the Purchaser shall exchange
certificates, instruments and other documents required to be delivered under
Article VI hereof.

 

SECTION 1.2. Purchase and Sale of the Assets. At the Closing, the Seller shall
sell, assign and transfer to the Purchaser, free and clear of all liens,
pledges, security interests, mortgages, claims, debts, charges, agreements or
other encumbrances or restrictions on transfer of any kind whatsoever
(collectively, the "Encumbrances"), all of its property, rights, privileges and
interests, whether tangible or intangible, real, personal or mixed, that are
held or leased or used in connection with the Business, other than the Excluded
Assets as defined in Section 1.3 below (collectively, the "Assets"). The Assets
shall include, but not be limited to, all of Seller's rights and interests in
its: (a) tangible personal property, including, without limitation, work in
process, inventory, furniture and equipment; (b) real property, including,
without limitation, fixtures; (c) leasehold interests, which may require
landlords' consents, which consents will be delivered at Closing; (d) contracts
and personal property leases expressly assumed by the Purchaser; (e) licenses
and permits, which may require consent to assignment; (f) patents, trademarks,
copyrights and all other intellectual property, which may require consent to
assignment; (g) know how and trade secrets; (h) prepaid expenses; (i) accounts
receivable; (j) customer lists and account information; (k) goodwill; (l)
positive bank account balances; and (m) copies of all files, books and records.

 

SECTION 1.3. Excluded Assets. The following assets of the Seller are expressly
excluded from the Assets and shall not be sold, assigned, transferred or
delivered to the Purchaser hereunder (collectively, the "Excluded Assets"): (a)
the corporate minute books and stock record books of the Seller (copies of
which, however, will be delivered to Purchaser); and (b) any rights the Seller
may have to enforce the obligations of the Purchaser pursuant to this Agreement
and any and all agreements, certificates, instruments and other documents
related to this Agreement (collectively, the "Related Documents").

 



 

 

 

 

SECTION 1.4. Assumed Liabilities. At the Closing, the Purchaser shall assume
only those liabilities set forth in Schedule 1.4 of the Disclosure Schedule (the
"Assumed Liabilities"), provided, however, that the Accounts Receivable (as
hereinafter defined) plus Seller’s cash shall equal or exceed such Assumed
Liabilities at the Closing, and in the event such Assumed Liabilities exceed the
Accounts Receivable plus Seller’s cash, the Parties shall negotiate the payment
of such Assumed Liabilities in good faith. Notwithstanding the Purchaser's
assumption of the Assumed Liabilities, the Purchaser may seek indemnification
from the Seller for any and all Losses (as defined below) resulting from a
breach of any of its representations and warranties hereunder.

 

SECTION 1.5. Excluded Liabilities. Except for the Assumed Liabilities
specifically set forth in Section 1.4 above, the Purchaser shall not assume or
be deemed to have assumed any debts, liabilities or obligations of any kind,
character or nature, whether known or unknown, fixed, contingent, absolute or
otherwise, arising or made prior to, on or after the Closing Date, of the Seller
and its affiliates, or relating to or arising from the Assets or the conduct of
the Business on or prior to the Closing Date, or the Seller's costs related
directly and/or indirectly to this transaction (each an "Excluded Liability" and
collectively, the "Excluded Liabilities"). From and after the Closing, the
Seller covenants and agree to timely and fully discharge and satisfy all
Excluded Liabilities so that the same are not asserted against the Assets, the
Business or the Purchaser.

 

ARTICLE II.

CONSIDERATION FOR TRANSFER

 

SECTION 2.1. Purchase Price. The purchase price (the “Purchase Price”) shall
consist of:

 

(a) 5,250,000 shares of Parent’s common stock (the “Stock Consideration”), par
value $.001 per share (the “SSPC Common Stock”). The Stock Consideration shall
consist of a number of authorized but unissued shares of SSPC Common Stock to be
issued at the Closing. The certificate for the Stock Consideration shall bear a
legend under the Securities Act of 1933, as amended (the “Securities Act”)
relating to the status of the Stock Consideration as restricted securities and
will also bear a legend stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE OR TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

SECTION 2.2. Payment of the Purchase Price. At the Closing, the Purchaser shall
pay the Stock Consideration by delivery to the Seller of one or more
certificates representing the same.

 

SECTION 2.3. Allocation of Purchase Price. The Purchase Price has been allocated
among the Assets consistent with the requirements of Section 1060 and the
regulations promulgated thereunder. The parties agree to complete jointly and to
file separately Form 8594 with its federal income tax return consistent with
such allocation for the tax year in which the Closing occurs.

 



 

 

 

 

SECTION 2.4. Appointment of Directors. On the Closing Date, the Seller shall
appoint, and the Parent shall elect, Alex Minicucci to the Parent’s Board of
Directors. Alex Minicucci shall also retain the right to select one (1)
additional director to fill the next available vacancy on the Parent’s Board of
Directors.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF

THE SELLER

 

For purposes hereof, “Seller's knowledge” or “the best of the Seller's
knowledge” shall mean the knowledge of the Seller and any manager, officer
and/or employee of the Seller, and shall include information which such
individuals actually knew or should have known through the performance of the
duties of such individuals in a manner that is customary in the industry
including the Business. The Seller represents and warrants to the Purchaser, as
of the date hereof (except as to any representation or warranty which
specifically relates to an earlier date), and as of the moment immediately prior
to Closing, as follows:

 

SECTION 3.1. Organization and Qualification. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction set forth in Schedule 3.1 of the Disclosure Schedule, with all
requisite power and authority to own the Assets, lease its properties, and to
conduct the Business as it is presently conducted. The Seller is qualified to do
business and is in good standing in each jurisdiction in which it owns assets,
leases property or conducts the Business, which jurisdictions are set forth on
Schedule 3.1 of the Disclosure Schedule. The Seller has delivered to the
Purchaser true and complete copies of the Seller's articles of organization and
operating agreement, and all amendments thereto.

 

SECTION 3.2. Authorization. The Seller has full power and authority to perform
the transactions contemplated by this Agreement. The Seller's execution and
delivery of this Agreement and the Related Documents and its performance of the
transactions contemplated herein have been duly authorized by all requisite
action, including, without limitation, by the Seller's managers and members.
This Agreement and the Related Documents have been duly and validly executed and
delivered by the Seller and constitute legal, valid and binding obligations of
the Seller, enforceable in accordance with their terms, except to the extent
that such enforcement may be subject to applicable bankruptcy, insolvency or
similar laws relating to creditors' rights and remedies generally.

 

SECTION 3.3. No Violation. Neither the execution nor delivery of this Agreement
or the Related Documents by the Seller and the performance of the Seller's
obligations hereunder and thereunder, nor the purchase and sale of the Assets
and Business, will: (a) violate or result in any breach of any provision of the
Seller's articles of organization or operating agreement; (b) except as set
forth on Schedule 3.3 of the Disclosure Schedule violate, conflict with or
result in a violation or breach of, or constitute a default (with or without due
notice or lapse of time or both) under, or permit the termination of, or require
the consent of any other party to, or result in the acceleration of, or entitle
any party to accelerate (whether as a result of a change in control of any
Seller or otherwise) any obligation under, or result in the loss of any benefit
under, any agreement to which the Seller is a party, or give rise to the
creation of any Encumbrance upon any of the Assets; or (c) violate any order,
writ, judgment, injunction, decree, statute, law, rule, regulation or ordinance
of any court or governmental, quasi-governmental or regulatory department or
authority ("Governmental Authority") applicable to the Seller, the Business or
any of the Assets.

 



 

 

 

 

SECTION 3.4. Ownership. Schedule 3.4 of the Disclosure Schedule sets forth the
name, address and interest of each person or entity that is a shareholder, or
the right to acquire any capital stock of any kind of the Seller.

 

SECTION 3.5. Consents and Approvals. Except as listed on Schedule 3.5 of the
Disclosure Schedule, no filing or registration with, no notice to, and no
permit, authorization, consent or approval of any Governmental Authority or any
other person is necessary for the Seller to execute and deliver this Agreement
and the Related Documents, including all contract and lease assignments or to
enable the Purchaser after the Closing to continue to conduct the Business as
presently conducted.

 

SECTION 3.6. Financial Statements. The Seller has delivered to the Purchaser the
unaudited financial statements of the Seller as of December 31, 2011 and as of
December 31, 2012 (the "Financial Statements"). The Financial Statements are
accurate in all material respects and have been prepared from the books and
records of the Seller and in accordance with GAAP consistently applied and
fairly present the financial condition of the Seller as of the date thereof and
the results of the operations of the Business for the period indicated. A copy
of the Financial Statements is attached hereto as Schedule 3.6 of the Disclosure
Schedule. The Seller shall provide any and all information required in order to
assist the Parent in filing a Current Report on Form 8-K which shall include
Seller’s audited financial statements, the filing of which shall occur no later
than seventy one days after the Closing.

 

SECTION 3.7. Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.7 of the Disclosure Schedule, on December 31, 2012, the Seller had no
liability (whether accrued, absolute, contingent or otherwise, and whether then
due or to become due) nor loss contingency, except as reflected on the Financial
Statements, which would be required to be included therein in accordance with
GAAP consistently applied, and the Seller has no knowledge of any valid basis
for the assertion of any such liability or loss contingency.

 

SECTION 3.8. Absence of Certain Changes. Except as disclosed in Schedule 3.8 of
the Disclosure Schedule, since January 1, 2013, the Seller has conducted the
Business in the usual ordinary course, and, without limiting the generality of
the foregoing, since such date, there has not been: (a) any change or condition
of any character in the Assets including, without limitation, the financial
condition, results of operations or prospects of the Business which,
individually or in the aggregate, had or could reasonably be expected to have a
material adverse effect on the revenues, financial condition, results of
operations, properties, assets or prospects of the Seller (a "Material Adverse
Effect"); (b) any capital expenditure or commitment thereof in excess of $25,000
individually or $50,000 in the aggregate, or the making or any loans or
advances; (c) any sale, lease, license, Encumbrance or other transfer or
disposition of any assets or properties of the Seller, except in the ordinary
course of the Business; (d) any forgiveness or cancellation of any debts or
claims; (e) any entry into or commitment to enter into any material contract by
the Seller or any change or amendment to any material contract, or any entry
into any or commitment to enter into any contract with an affiliate of the
Seller; (f) any damage, destruction or loss to the properties or assets owned,
leased or used by the Seller, whether or not covered by insurance, which
adversely affected the operations of the Business; (g) any change by the Seller
in its financial or tax accounting principles or methods, or any failure to
maintain the books, accounts and records of the Seller in the usual, regular and
ordinary manner on a basis consistent with prior practice and in accordance with
GAAP; (h) any acquisition (by merger, consolidation or acquisition of stock or
assets) by the Seller of any business entity or division or significant assets
thereof; (i) any change made or authorized in the Seller's certificate of
incorporation or by-laws; or (j) any failure by the Seller to use its customary
best efforts to preserve the Seller's goodwill with suppliers, customers and
others with which it has business relationships and to maintain its business,
employees, licenses and operations consistent with past practices.

 



 

 

 

 

SECTION 3.9. Litigation. Except as set forth in Schedule 3.9 of the Disclosure
Schedule, there is no action, dispute, suit, litigation, hearing, inquiry,
proceeding, arbitration or investigation pending or threatened against the
Seller or any of its properties, assets or rights, before any court, arbitrator
or Governmental Authority, nor is there any judgment, decree, injunction, rule
or order of any court, arbitrator or Governmental Authority outstanding against,
and unsatisfied by, the Seller (any of the foregoing being herein referred to as
"Existing Litigation"), nor does the Seller know of any fact or condition which
could reasonably be expected to serve as a basis for the assertion of any such
action, suit, inquiry, judicial or administrative proceeding, arbitration or
investigation. There is no action, suit, proceeding or investigation by any
Seller pending or that the Seller intends to initiate or is considering
initiating.

 

SECTION 3.10. Title to Assets. Except as set forth in Schedule 3.10 of the
Disclosure Schedule, the Seller has good and marketable title to all of the
properties and assets used in the conduct of the Business or reflected in the
Financial Statements as owned by it, including the Assets, free and clear of any
and all liens and Encumbrances (except for those properties or assets disposed
of in the ordinary course of business). Schedule 3.10 of the Disclosure Schedule
lists all of the properties and assets used in the Business that are
individually or in the aggregate material to the Seller which are not owned by
the Seller. Except as set forth in Schedule 3.10 of the Disclosure Schedule, all
of the Assets are located at the Seller's facilities in New York City.

 

SECTION 3.11. Assets Sufficient The properties and assets used in the Business
or otherwise comprising the Assets are, in all material respects, sufficient for
the conduct of normal and customary operations of the Business as presently
conducted by the Seller.

 

SECTION 3.12. Contracts. Schedule 3.12 of the Disclosure Schedule sets forth a
complete and accurate list of all of the contracts, agreements and arrangements,
whether written or oral, formal or informal, which relate to the Assets (the
“Material Contracts”). Other than as set forth in Schedule 3.12 of Disclosure
Schedule, the Seller is not in default with respect to any obligation to be
performed under any Material Contract, and to the knowledge of the Seller, each
other party to a Material Contract is not in default with respect to any
obligation to be performed. Except as set forth in Schedule 3.12 of the
Disclosure Schedule, no consent by, notice to or approval from any third party
is required under any Material Contract as a result of or in connection with the
execution, delivery or performance of this Agreement and/or the Related
Agreements or the consummation of the transactions contemplated herein. The
contracts to be assumed by the Purchaser include the contracts marked with an
asterisk on Schedule 3.12.

 

SECTION 3.13. Employee Benefit Plans; Labor Relations.

 

(a) Schedule 3.13(a) of the Disclosure Schedule contains a complete and accurate
list of each employee benefit plan, program, agreement or arrangement, whether
written or oral, covering employees, former employees or managers of the Seller,
or providing benefits to such persons in respect of services provided to the
Seller (collectively, the "Benefit Plans"). Schedule 3.13(a) of the Disclosure
Schedule indicates which of the Benefit Plans is an "employee benefit plan"
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), and which of the Benefit Plans is subject to
Section 302 or Title IV of ERISA. With respect to each Benefit Plan, the Seller
heretofore delivered to the Purchaser a accurate and complete copy of such
Benefit Plan and any amendments thereto (or if the Benefit Plan is not a written
plan, an accurate and detailed written description thereof), and, if applicable,
(i) any related trust or other funding documents, and (ii) any reports or
summaries required under ERISA and the most recent determination letter received
from the Internal Revenue Service with respect to each Benefit Plan intended to
qualify under section 401 of the Code.

 



 

 

 

 

(b) As of the date hereof, except as set forth in Schedule 3.13(b) of the
Disclosure Schedule, the Seller is not a party to any collective bargaining
agreement or other labor agreement with any union or labor organization, and to
the knowledge of the Seller, there is no activity or proceeding of any labor
organization or employee group to organize any such employees.

 

SECTION 3.14. Taxes.

 

(a) Except as set forth in Schedule 3.14(a) of the Disclosure Schedule, the
Seller has: (i) timely filed or caused to be filed with appropriate governmental
agencies or departments all Federal, state, local and foreign returns (the "Tax
Returns") for Taxes (as hereinafter defined) required to be filed by it; (ii)
made available to the Purchaser complete and accurate copies of such Tax Returns
for the past three (3) years; and (iii) paid or caused to be paid all Taxes
(including any additions or penalties if any) if any required to be paid by the
Seller in respect of the periods for which its Tax Returns are due, and will
establish an adequate accrual or reserve for the payment of all Taxes payable in
respect of the period, including portions thereof, subsequent to the last of
said periods up to and including the Closing Date. The Tax Returns are complete
and accurate in all respects, and the calculations and deductions set forth
therein have been made, in all respects, in compliance with all applicable Tax
statutes, laws, rules and regulations.

 

(b) The term "Tax" shall include all taxes, charges, withholdings, fees, levies,
penalties, additions, interest or other assessments imposed by any United States
Federal, state or local and foreign or other taxing department or authority on
any Seller (including, without limitation, as a result of being a member of an
affiliated, combined or unitary group or as a result of any obligation arising
out of an agreement to indemnify any other person), and including, but not
limited to, those related to income, gross receipts, gross income, sales, use,
excise, occupation, services, leasing, valuation, transfer, license, customs
duties or franchise.

 

SECTION 3.15. Environmental Matters. Except as disclosed in Schedule 3.15 of the
Disclosure Schedule, (i) the Seller is in full compliance with all Environmental
Laws, (ii) the Seller does not have knowledge of any notice of any suit,
litigation, arbitration, hearing, investigation, dispute or other action
(whether civil, criminal, administrative or investigative) brought by or before
any court, Governmental Authority or arbitration. “Environmental Laws” means all
applicable federal, state, or local laws, regulations, ordinances, decrees,
rules, judgments, orders or directives now or hereinafter in effect relating to
the protection of human health, safety or the environment, or otherwise relating
to hazardous substances generation, production, use, storage, treatment,
transportation or disposal.

 

SECTION 3.16. Compliance with Applicable Laws; Permits and Licenses. Schedule
3.16 of the Disclosure Schedule sets forth all of the licenses, franchises,
permits, consents and authorizations necessary for the lawful conduct of the
Business. Except as set forth in Schedule 3.16 of the Disclosure Schedule, the
Seller properly holds, and at all relevant times has held, all material
licenses, franchises, permits, consents and authorizations necessary for the
lawful conduct of the Business, and the Business is not being and, during the
relevant statute of limitations period, has not been conducted in violation of
any provision of any federal, state, local or foreign statute, law, ordinance,
rule, regulation, judgment, decree, order, concession, grant, franchise, permit,
consent or license or other governmental authorization or approval ("Law")
applicable to it. Except as set forth in Schedule 3.16 of the Disclosure
Schedule, the Seller has not received any notification of any failure by the
Seller to comply with any Law applicable to it.

 



 

 

 

 

SECTION 3.17. Brokers' Fees and Commissions. Neither the Seller nor any of its
managers, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and no fee or other commission is owed to any
third party, in connection with the transactions contemplated herein except as
set forth in Schedule 3.17 of the Disclosure Schedule.

 

SECTION 3.18. Proprietary Rights.

 

(a) Set forth in Schedule 3.18(a) of the Disclosure Schedule is a complete and
accurate list of all patents, registered copyrights, trademarks, trade names,
trade secrets and all other intellectual property in which the Seller has
proprietary rights and which relates to the Business (hereinafter referred to as
the "Proprietary Rights") and all licenses, sublicenses or other agreements with
respect thereto. The Seller owns all of the Proprietary Rights and to the best
of Seller’s knowledge, the use of such Proprietary Rights does not infringe upon
the rights of any other person or entity. The Seller has not received any notice
of a claim of such infringement nor was any such claims the subject of any
action, suit or proceeding involving the Seller. The Seller has no knowledge of
any infringement or improper use by any third party of the Proprietary Rights,
nor has the Seller instituted any action, suit or proceeding in which an act
constituting an infringement of any of the Proprietary Rights was alleged to
have been committed by a third party.

 

(b) Schedule 3.18(b) of the Disclosure Schedule identifies (i) all of the
software and computer databases (collectively, the "Data Bases") that are used
in the conduct of the Business, (ii) states whether such Data Bases are owned or
licensed by the Seller and, (iii) if licensed, the name of such licensor. Except
as set forth on Schedule 3.18(b) of the Disclosure Schedule, the Seller has all
legal right to use the Data Bases as they are currently being used, and the
Purchaser will continue to have the legal right to use the Data Bases in this
manner following the consummation of the transactions contemplated herein. The
use of the Data Bases does not infringe upon the rights of any other person or
entity, nor has any Seller received any notice of a claim of such infringement.
Except as listed on Schedule 3.18(b) of the Disclosure Schedule, there are no
licenses, sublicenses or other agreements relating to the use of the Data Bases
by the Seller.

 

SECTION 3.19. Accounts Receivable. Subject to any allowance for doubtful
accounts established in accordance with Seller’s usual business practices and
reflected in the Financial Statements, Schedule 3.19 sets forth each of Seller’s
accounts receivable (the “Accounts Receivable”) and each such accounts
receivable relates to services rendered by Seller to such client, is valid and
is collectible in full in the ordinary course of business.

 

SECTION 3.20. Insurance. Schedule 3.20 of the Disclosure Schedule sets forth a
complete and accurate list (including the name of the insurer, name, address and
telephone number of the insurance broker or agent, type of coverage, premium,
policy number, limits of liability for personal injury and property damage and
expiration date) of all binders, policies of insurance, self insurance programs
or fidelity bonds, other than bonds for excise taxes and custom duties
(collectively the "Insurance Policies") maintained by the Seller or for which
the Seller is a named insured. All of the Insurance Policies have been issued
under valid policies or binders for the benefit of the Seller, and are in
amounts and for risks, casualties and contingencies customarily insured against
by enterprises with operations similar to those of the Seller. All of the
Insurance Policies are currently valid, issued, outstanding and enforceable, and
each of the Insurance Policies shall remain in full force and effect at least
through the respective expiration dates set forth in Schedule 3.20 of the
Disclosure Schedule. There are no pending or asserted claims against any
Insurance Policy as to which any insurer has denied liability, and there are no
claims under any Insurance Policy that have been disallowed or improperly filed.

 



 

 

 

 

SECTION 3.21. Real Estate. Schedule 3.21 of the Disclosure Schedule sets forth a
complete and accurate list of all real property owned (the “Owned Property”) or
leased or subleased by or on behalf of each Seller (the "Real Estate Leases"),
if any. Other than as set forth on Schedule 3.21 of the Disclosure Schedule, the
Seller has delivered to the Purchaser accurate, correct, and complete copies of
the Real Estate Leases, as amended, which leases, as amended, are in full force
and effect and constitute valid and binding obligations of the respective
parties thereto. There have not been and there currently are not any defaults
under said leases by any party and no event has occurred which (whether with or
without notice, lapse of time, or the happening or occurrence of any other
event) would constitute a default thereunder entitling the landlord to terminate
the lease.

 

SECTION 3.22. Regulatory Reports. The Seller has filed all material reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that it was required to file with any Governmental
Authority, and has paid all fees or assessments due and payable in connection
therewith.

 

SECTION 3.23. Customers of the Seller. Except as set forth on Schedule 3.23 of
the Disclosure Schedule, the Seller does not know of any fact, condition or
event (including, without limitation, the consummation of the transactions
contemplated herein) which would adversely affect the relationship of the Seller
with any existing customer.

 

SECTION 3.24. Bank Accounts. Schedule 3.24 of the Disclosure Schedule sets forth
a description of each bank account of the Seller.

 

SECTION 3.25. Status of Seller. The Seller is, at Closing, taking the Stock
Consideration for investment and not distribution of the same. The Seller is an
accredited investor, or is owned by members each of whom is an accredited
investor, as such term is defined in the Securities Act. The Seller has reviewed
the filings of Parent with the Securities and Exchange Commission (“SEC”),
including but not limited to the risk factors set forth therein, and understands
that the SSPC Common Stock presents certain risks for a holder of the same.

 

SECTION 3.26. Untrue or Misleading Statements. No representation or warranty
contained in this Article III contains any untrue statement of a material fact
or omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof (except as to any representation or warranty which specifically relates
to an earlier date) and immediately prior to Closing, as follows:

 

SECTION 4.1. Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of California,
with all requisite power and authority and legal right to own assets, to lease
properties, and to conduct its business as presently conducted.

 

SECTION 4.2. Authorization. The Purchaser has full corporate power and authority
to execute and deliver this Agreement and the Related Agreements and to
consummate the transactions contemplated herein. The execution and delivery of
this Agreement and the Related Documents by the Purchaser and the performance by
the Purchaser of its obligations hereunder have been duly authorized by all
requisite corporate action. This Agreement and the Related Documents have been
duly and validly executed and delivered by the Purchaser and constitute the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with their terms, except to the extent that such
enforcement may be subject to applicable bankruptcy, insolvency, or similar laws
relating to creditors' rights and remedies generally.

 



 

 

 

 

SECTION 4.3. No Violation. Neither the execution and delivery of this Agreement
and the Related Documents by the Purchaser, nor the performance by the Purchaser
of its obligations hereunder, will: (a) violate or result in any breach of any
provision of the Purchaser's certificate of incorporation or by-laws; or (b)
violate any order, writ, judgment, injunction, decree, statute, rule or
regulation of any court or Governmental Authority applicable to the Purchaser.

 

SECTION 4.4. Consents and Approvals. Except as listed on Schedule 4.4 of the
Disclosure Schedule, no filing or registration with, no notice to and no permit,
authorization, consent or approval of any third party or any Governmental
Authority not heretofore delivered to the Seller is necessary for the
Purchaser's consummation of the transactions contemplated herein.

 

SECTION 4.5. Brokers' Fees and Commissions. Neither the Purchaser nor any of its
shareholders, directors, officers, employees or agents has employed any
investment banker, broker, finder or intermediary, and such no fee or other
commission is owed to any third party, in connection with the transactions
contemplated herein except as set forth in Schedule 4.5 hereof.

 

SECTION 4.6. Untrue or Misleading Statements. No representation or warranty
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

SECTION 5.1. Organization. The Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado, and has
all requisite power and authority to lease its properties and to conduct its
business as it is presently conducted. The Parent is qualified to do business
and is in good standing in each jurisdiction in which it owns assets, leases
property or conducts its business. The Parent has delivered to the Seller true
and complete copies of the Parent's articles of organization and operating
agreement, and all amendments thereto.

 

SECTION 5.2. Authorization. The Parent has full power and authority to perform
the transactions contemplated by this Agreement. The Parent's execution and
delivery of this Agreement and the Related Documents and its performance of the
transactions contemplated herein have been duly authorized by all requisite
action, including, without limitation, by the Parent's board of directors. This
Agreement and the Related Documents have been duly and validly executed and
delivered by the Parent and constitute legal, valid and binding obligations of
the Parent, enforceable in accordance with their terms, except to the extent
that such enforcement may be subject to applicable bankruptcy, insolvency or
similar laws relating to creditors' rights and remedies generally.

 

SECTION 5.3. Capitalization. The authorized capital stock of the Parent consists
of 300,000,000 shares of SSPC Common Stock and 10,000,000 shares of preferred
stock, par value $0.001 per share. As of the date hereof there are 10,356,423
shares of SSPC Common Stock issued and outstanding and no shares of preferred
stock issued and outstanding. The Capitalization of the Parent is set forth on
Schedule 5.3 and except as set forth in Schedule 5.3, there are no outstanding
or authorized options, warrants, rights, agreements or commitments to which the
Parent is a party or which are binding upon the Parent providing for the
issuance or redemption of any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Parent.

 



 

 

 

 

SECTION 5.4. Valid Issuance. The Stock Consideration to be issued at the Closing
pursuant to Section 2.1 hereof, when issued and delivered in accordance with the
terms hereof, shall be duly and validly issued, fully paid and nonassessable and
free of all preemptive rights.

 

SECTION 5.5. Securities Act and Exchange Act Filings. The Parent has furnished
or made available to the Purchaser via the EDGAR website maintained by the SEC,
complete and accurate copies, as amended or supplemented, of its: (a) its Annual
Report on Form 10-K for of the Fiscal Year ended September 30, 2012 and filed on
December 26, 2012, except as may otherwise be restated pursuant to the
Restatement 8-K (as defined herein) and (b) all other reports filed by the
Parent under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and all proxy or information statements filed by
the Parent under subsections (a) or (c) of Section 14 of the Exchange Act with
the SEC since November 14, 2011 (such documents are collectively referred to
herein as the “Parent Reports”). The Parent Reports constitute all of the
documents required to be filed by Parent under Section 13 or subsections (a) or
(c) of Section 14 of the Exchange Act with the SEC from November 14, 2011
through the date of this Agreement. Parent Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder when filed. Except for the Parent’s Quarterly Report on Form 10-Q for
the period ended June 30, 2013, each Parent Report filed under the Exchange Act
was filed on or before its due date (if any) or within the applicable extension
period provided under the Exchange Act. As of their respective dates, Parent
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

SECTION 5.6. Financial Statements. Except for the Annual Report on Form 10-K for
the fiscal year ended September 30, 2012, as well as the Quarterly Reports on
Form 10-Q for the periods ended December 31, 2012 and March 31, 2013, the
audited financial statements and unaudited interim financial statements of the
Parent included in the Parent Reports (collectively, the “Parent Financial
Statements”) (i) complied as to form in all material respects with applicable
accounting requirements and, as appropriate, the published rules and regulations
of the SEC with respect thereto when filed, (ii) were prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
(except as may be indicated therein or in the notes thereto, and in the case of
quarterly financial statements, as permitted by Form 10-Q under the Securities
Exchange Act of 1934 (the “Exchange Act”)), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of the
Parent as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent with the books and records of the Parent.

 

SECTION 5.7. Undisclosed Liabilities. Except as set forth in the Parent Reports,
to the knowledge of the Parent, the Parent does not have any material liability
(whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities shown
on the Parent Reports referred to in Section 4.5 and (b) contractual and other
liabilities incurred in the Ordinary Course of Business which are not required
by GAAP to be reflected on a balance sheet. As used in this Agreement, “Ordinary
Course of Business” means the ordinary course of the Parent’s business,
consistent with past custom and practice (including with respect to frequency
and amount).

 



 

 

 

 

SECTION 5.8. Absence of Certain Changes or Events. Except as set forth in the
Parent Reports, since June 30, 2013:

 

(a) There has not been (i) any material adverse change, financial or otherwise,
in the business, operations, properties, assets, or condition of the Parent
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of the Parent;

 

(b) The Parent has not (i) amended its Articles of Incorporation or by-laws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to shareholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of the Parent; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any other
material transactions; (vi) made any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its employees; or (viii) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement, made to, for, or with its
officers, directors, or employees;

 

(c) Except in the ordinary course of business or as otherwise as set forth on
Schedule 5.8, the Parent has not (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Parent balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $5,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Parent; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and

 

(d) To the best knowledge of the Parent, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
the Parent.

 

SECTION 5.9 Consents and Approvals. No filing or registration with, no notice
to, and no permit, authorization, consent or approval of any Governmental
Authority or any other person is necessary for the Parent to execute and deliver
this Agreement and the Related Documents.

 

SECTION 5.10. Brokers' Fees and Commissions. Neither the Parent nor any of its
directors, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and no fee or other commission is owed to any
third party, in connection with the transactions contemplated herein except as
set forth in Schedule 5.10 of the Disclosure Schedule.

 



 

 

 

 

ARTICLE VI

COVENANTS

 

SECTION 6.1. Conduct of the Business Prior to the Closing. During the period
from the date of this Agreement and continuing until the Closing Date, the
Seller agrees that, except as expressly contemplated or permitted by this
Agreement or to the extent that Purchaser shall otherwise consent in writing,
the Seller shall carry on the Business in the usual, regular and ordinary course
in substantially the same manner as heretofore conducted in all material
respects. The Seller agrees to promptly notify the Purchaser within two (2)
business days of any event or series of events which has resulted in any of the
representations and warranties as to the Seller being misleading in any material
respect (receipt of such notice will not be a waiver with respect to the same).
Without limiting the generality of the foregoing, prior to the Closing, and
except as expressly contemplated or permitted by this Agreement, the Seller will
not, without the prior written consent of the Purchaser, take any action that
would constitute a change which violates the terms of Section 3.8 hereof.

 

SECTION 6.2. Access to Information. During the period from the date of this
Agreement and continuing until the Closing, at reasonable times without causing
unreasonable disruption to the Business, the Seller shall give the Purchaser and
its authorized representatives full access to all personnel, offices and other
facilities, and to all books and records of the Seller (including, without
limitation, Tax Returns and accounting work papers) and will permit the
Purchaser to make, and will fully cooperate with regard to, such inspections in
order to conduct, among other things, interviews of individuals and visual
inspections of facilities as the Purchaser may reasonably require and will fully
cooperate in such interviews and inspections and will cause the Seller's
officers to furnish to the Purchaser such financial and operating data and other
information with respect to the Business and the Assets as the Purchaser may
from time to time reasonably request.

 

SECTION 6.3. Maintenance of Employee and Customer Relations. During the period
from the date of this Agreement and continuing until the Closing, the Seller
shall use its best commercial efforts to retain the services and goodwill of the
employees of the Business and to maintain the goodwill of its customers, and
shall not take, nor permit any manager, officer, employee, agent or independent
contractor of the Seller to take, any action (i) with respect to any employee,
which action is intended to solicit, entice, persuade or induce such employee to
terminate his or her employment with the Seller which action is in contravention
of the foregoing requirements, and (ii) with respect to its customers, which
action is intended to cause its customers, to terminate or substantially
diminish their business dealings with the Seller which action is in
contravention of the foregoing requirements.

 

SECTION 6.4. All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper and advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement including, without limitation, fulfillment of the Conditions of
Closing set forth in Article VI hereof. If at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement including, without limitation, the execution of additional
instruments, the proper officers and directors of the Purchaser and the Seller
shall take all such necessary action.

 

SECTION 6.5. Consents and Approvals. The parties hereto each will cooperate with
one another and use all reasonable efforts to prepare all necessary
documentation to effect promptly all necessary filings and to obtain all
necessary permits, consents, approvals, orders and authorizations of or any
exemptions by, all third parties and Governmental Authorities necessary to
consummate the transactions contemplated herein.

 



 

 

 

 

SECTION 6.6. Public Announcements. The Purchaser and the Seller will consult
with each other and will mutually agree upon the content and timing of any press
releases or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation and agreement, except
as may be required by applicable law or based upon the advice of counsel that
such disclosure would be prudent under applicable securities laws.

 

SECTION 6.7. Confidentiality. The Seller shall not use, publish, or disclose to
any other person any confidential or proprietary information comprising part of
the Assets or relating to the Business or the transactions contemplated by this
Agreement; provided, however, that the foregoing restrictions shall not apply to
information: (a) that is necessary to enforce the rights of the Seller under, or
defend against a claim asserted under, this or any other agreement with the
Purchaser, (b) that is necessary or appropriate to disclose to any Governmental
or Regulatory Authority having jurisdiction over the Seller, or as otherwise
required by law, (c) that becomes generally known other than through a breach of
this Agreement by the Seller, or (d) that is necessary or appropriate in the
ordinary course of the Seller's business. The Seller, acknowledges that the
Purchaser does not have an adequate remedy at law for the breach of this Section
5.7 and that, in addition to any other remedies available, injunctive relief may
be granted for any such breach.

 

SECTION 6.8. Disclosure Supplements. Prior to the Closing, each party to this
Agreement will promptly supplement or amend the Disclosure Schedule with respect
to any matter heretofore existing or hereafter arising which, if existing,
occurring or known at the date of this Agreement, would have been required to be
set forth or described in such Disclosure Schedule or which is necessary to
correct any information in such Disclosure Schedule which has been rendered
inaccurate thereby. For purposes of determining the accuracy of the
representations and warranties of the Seller contained in Article III hereof and
for purposes of determining satisfaction of the conditions set forth in Section
6.2 hereof, the Disclosure Schedule delivered by the Seller shall be deemed to
include only that information contained therein on the date of this Agreement
and shall be deemed to exclude any information contained in any subsequent
supplement or amendment thereto.

 

SECTION 6.9. Restrictions on Transfer. The Seller agrees that prior to a
termination under this Agreement pursuant to Section 9.7 and Section 9.8 hereof,
it will not directly or indirectly sell, assign, transfer, give, pledge,
encumber or otherwise dispose of any portion of the Assets except in the
ordinary course of business and the Seller further agrees not to enter into any
agreement relating to these matters or to conduct any discussions related to any
of these matters.

 

SECTION 6.10. No Solicitation of Transaction. The Seller shall not, and shall
use its best efforts to cause its representatives not to, directly or
indirectly, take any of the following actions with any person other than the
Purchaser without the prior written consent of the Purchaser: (A) solicit,
initiate, facilitate or encourage, or furnish information with respect to the
Seller, in connection with, any inquiry, proposal or offer with respect to any
merger, consolidation or other business combination involving the Seller or the
acquisition of all or a substantial portion of the assets of, or any securities
of, the Seller (an “Alternative Transaction”); (B) negotiate, discuss, explore
or otherwise communicate or cooperate in any way with any third party with
respect to any Alternative Transaction; or (C) enter into any agreement,
arrangement or understanding with respect to an Alternative Transaction or
requiring the Seller to abandon, terminate or refrain from consummating a
transaction with the Purchaser.

 

SECTION 6.11. No Trading. The Seller and its shareholders have not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with them, has engaged in any transactions in the securities of SSPC (including,
without limitation, any short sales involving any of the SSPC’s securities)
since the time that the Seller was first contacted by SSPC, any of SSPC’s
representatives or any other person regarding SSPC’s acquisition of the Assets.

 



 

 

 

 

SECTION 6.12. Current Report. In connection with the Closing, the Parties shall
file a current report on Form 8-K relating to this Agreement and the
transactions contemplated hereby (the “Current Report”). Each of the Parent and
Purchaser shall cause the Current Report to be filed with the SEC no later than
four business days of the execution of this Agreement and of the Closing and to
otherwise comply with all requirements of applicable federal and state
securities laws.

SECTION 6.13. Dissolution of the Seller. Within three (3) months of the Closing,
the Seller shall distribute the Stock Consideration to the shareholders of the
Seller, cause the affairs of the Seller to be wound-up and dissolve the
corporate existence of the Seller.

 

ARTICLE VII

CLOSING CONDITIONS

 

SECTION 7.1. Conditions to Each Party's Obligations under this Agreement. Each
party's obligations under Article I and Article II of this Agreement shall be
subject to each of the Parties having obtained any and all approvals, consents,
licenses, permits and authorizations from Governmental Authorities, if any, in
form and substance satisfactory to the other Party, necessary to permit such
Party to perform its obligations hereunder, to consummate the transactions
contemplated herein, and to continue to conduct the Business as presently
conducted and in accordance with applicable Law.

 

SECTION 7.2. Conditions to the Obligations of the Purchaser. The Purchaser's
obligations under this Agreement shall be further subject to the satisfaction or
to the waiver by the Purchaser of the following conditions precedent:

 

(a) Performance of Obligations of Seller. Each of the Seller's pre-Closing
obligations shall have been duly performed in all material respects, and each of
the representations and warranties of the Seller contained in this Agreement
shall be true and correct, in all material respects, as of the date of this
Agreement and as of the Closing as if made immediately prior to the Closing
(except as to any representation or warranty which specifically relates to
another date), and the Purchaser shall have received a certificate to that
effect signed by an officer of the Seller in a form reasonably satisfactory to
the Purchaser.

 

(b) Secretary's Certificate. The Purchaser shall have received from the
Secretary of the Seller, in a form reasonably satisfactory to the Purchaser, a
certificate enclosing the certified articles of organization and operating
agreement of the Seller, resolutions authorizing all of the transactions
contemplated herein, and a good standing certificate of the Seller dated as of a
date reasonably close to the Closing Date.

 

(c) Shareholder's Certificate. The Purchaser shall have received a certificate
from Alex Minicucci, the principal shareholder of the Seller, in a form
reasonably satisfactory to the Purchaser, that the representations and
warranties of the Seller set forth in Article III hereof are true and accurate
as of the execution hereof and as of the Closing Date.

 

(d) Financial Statements. The Seller shall have delivered to the Purchaser the
audited financial statements of the Seller as of December 31, 2011 and as of
December 31, 2012 and unaudited and reviewed financial statements for the
periods ended June 30, 2013 and September 30, 2013.

 



 

 

 

 

(e) Minicucci Employment Agreement. Alex Minicucci and the Purchaser or Parent
shall have entered into an employment agreement, which shall contain a
non-compete provision, in the form agreed to by Minicucci and Parent (the
“Minicucci Employment Agreement”). The terms of the Minicucci Employment
Agreement are anticipated to include the following: (i) an annual base salary of
$375,000; (ii) a $450,000 signing bonus payable upon the closing of a minimum of
$3,000,000 in gross proceeds raised in the Financing (as defined herein); (iii)
a $450,000 bonus to be paid upon the closing of a minimum of $7,500,000 in gross
proceeds raised in the Financing; (iv) a bonus to be paid based upon certain
monthly and annual fee-based SSPC cards, capped at $2,000,000; and (v) a bonus
to be paid at the end of SSPC’s fiscal year 2015 based upon certain EBITDA
targets and subject to certain claw-back provisions (as defined in the Minicucci
Employment Agreement). Upon the execution of the Minicucci Employment Agreement,
Minicucci shall be appointed to the Board of Directors of SSPC.

 



(f) Wallace Employment Agreement. Luke Wallace and the Purchaser or Parent shall
have entered into an employment agreement, which shall contain a non-compete
provision, in the form agreed to by Wallace and Parent (the “Wallace Employment
Agreement”). The terms of the Wallace Employment Agreement are anticipated to
include the following: (i) an annual base salary of $180,000; (ii) a $50,000
signing bonus payable upon the closing of a minimum of $3,000,000 in gross
proceeds raised in the Financing (as defined herein); and (iii) a $50,000 bonus
to be paid upon the closing of a minimum of $7,500,000 in gross proceeds raised
in the Financing.

 

(g) Contract Consents. Any and all requisite consents, waivers or authorizations
from third parties required for the assumption by the Purchaser of the assumed
contracts shall have been obtained without any adverse effect on the terms of
such contracts.

 

(h) Change of Name of the Seller. The Purchaser shall have received a duly
executed amendment to the articles of organization of the Seller, and all
terminations or amendments to the foreign qualifications, registrations,
fictitious names, doing business and similar filings, registrations or
certificates of the Seller deleting and removing the word “SMS Masterminds,”
“Intellectual Capital Management, Inc.” and any variation of such words, in each
case in a form reasonably acceptable to the Purchaser and suitable for filing
with each applicable Governmental Authority.

 

(i) Bill of Sale. The Purchaser shall have received a Bill of Sale selling and
transferring to Purchaser the Business and all of the Assets, executed by each
Seller and in the form and substance reasonable acceptable to the Parties and
all other transfer documents reasonably requested by it.

 

(j) Legal Opinion. The Purchaser shall have received an opinion of Kane Kessler,
P.C. substantially in the form and substance reasonable acceptable to the
Purchaser.

 

(k) All obligations of the Seller for borrowed money, however evidenced shall
have been terminated through payment in cash or other property, or otherwise,
and the Seller shall have no liability for the same including principal,
interest, fees and other changes of any description whatsoever.

 

(l) Equity Financing. SSPC shall have completed an equity financing (the
“Financing”) in form and substance satisfactory to SSPC resulting in gross
proceeds of at least $3,000,000 and up to a maximum of $10,000,000.

 

(m) Due Diligence. SSPC shall have completed its due diligence of the operation
of the Assets and Business of the Seller, the results of which shall have been
deemed satisfactory in the sole discretion of SSPC, its agents, employees and
representatives.

 

 



 

 

 

 

(n) Other Documents. The Purchaser shall have received any such other documents
or other materials it may reasonably request to consummate the transactions
contemplated herein.

 

SECTION 7.3. Conditions to the Obligations of the Seller. The Seller's
obligations under Article I and Article II of this Agreement shall be further
subject to the satisfaction or to the waiver by the Seller of the following
conditions precedent:

 

(a) Closing Payment. The Seller shall have received the Stock Consideration.

 

(b) Performance of Obligations of Purchaser. Each of the pre-Closing obligations
of the Purchaser shall have been duly performed, and the representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct, in all material respects as of the date of this Agreement and as of the
Closing Date as though made immediately prior to the Closing (except as to any
representation or warranty which specifically relates to another date), and the
Seller shall have received a certificate to that effect signed by an officer of
the Purchaser substantially in a form reasonably acceptable to the Seller.

 

(c) The Seller shall have received a fully signed copy of the Minicucci
Employment Agreement.

 

(d) Other Documents. The Seller shall have received from the Purchaser any such
other documents or other materials as the Seller may reasonably request to
consummate the transactions contemplated herein.

 

(e) Exchange Act Filings. The Parent shall have filed all required reports under
Section 13 or 15(d) of the Exchange Act including, but not necessarily limited
to, any restated reports required to be made as set forth in the Parent’s
Current Report on Form 8-K filed August 22, 2013 (the “Restatement 8-K”).

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

SECTION 8.1. Survival. All representations, warranties, covenants and agreements
contained in this Agreement and the Related Documents shall be deemed to have
been relied upon by the parties hereto, and shall survive the Closing; provided
that any such representations, warranties, covenants and agreements shall be
fully effective and enforceable only for a period of three (3) years following
the Closing Date, and shall thereafter be of no further force or effect, except
that the representations and warranties set forth in Section 3.13 (Employee
Benefit Plans; Labor Relations), Section 3.14 (Taxes) and Section 3.15
(Environmental Matters) and the indemnification obligations of any party hereto
in respect of any misrepresentations or related warranties to which such party
had knowledge prior to the Closing, shall survive indefinitely. Additionally,
the parties agree that the indemnification obligations set forth in this Article
VII shall survive with respect to any Existing Litigation and as to any claims
made within the applicable survival period until finally resolved. The
representations, warranties, covenants, and agreements contained in this
Agreement or in any certificate, schedule, document, or other writing delivered
by or on behalf of any party pursuant hereto shall not be affected by any
investigation, verification, examination or knowledge acquired or capable of
being acquired by any other party hereto or by any person acting on behalf of
any such other party.

 



 

 

 

 

SECTION 8.2. Indemnification of the Purchaser. From and after the Closing, the
Seller and Minicucci, jointly and severally agree to indemnify, defend and hold
harmless the Purchaser and the Parent and their respective directors, officers,
employees, owners, agents and affiliates and their successors and assigns or
heirs and personal representatives, as the case may be (each a "Purchaser
Indemnified Party") from and against, and to promptly pay to or reimburse a
Purchaser Indemnified Party for, any and all losses, damages and expenses
(including, without limitation, reasonable attorneys' and other advisors' fees
and expenses), suits, actions, claims, deficiencies, liabilities or obligations
(collectively, the "Losses") sustained by such Purchaser Indemnified Party
relating to, caused by or resulting from: (a) any misrepresentation, breach of
warranty, or failure to fulfill or satisfy any covenant or agreement made by the
Seller; (b) the operations and business of the Seller through the Closing Date,
to the extent such Losses do not constitute Assumed Liabilities; and (c) the
Excluded Liabilities.

 

SECTION 8.3. Indemnification of the Seller. From and after the Closing, the
Purchaser agrees to indemnify, defend and hold harmless the Seller and its
directors, officers, employees, owners, agents and affiliates and their
successors and assigns or heirs and personal representatives, as the case may be
(each, a "Seller Indemnified Party") from and against, and to promptly pay to or
reimburse a Seller Indemnified Party for, any and all Losses sustained by such
Seller Indemnified Party relating to, caused by or resulting from: (a) any
misrepresentation, breach of warranty, or failure to fulfill or satisfy any
covenant or agreement made by the Purchaser contained herein or in any of the
Related Documents; (b) the operation of the Business solely by the Purchaser
after the Closing; and (c) the Assumed Liabilities.

 

SECTION 8.4. Indemnification Procedure for Third Party Claims Against
Indemnified Parties.

 

(a) Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 7.2, the Purchaser Indemnified Party will notify the Seller
in writing promptly after becoming aware of such matter. With respect to any
matter for which indemnification is claimed pursuant to Section 7.3, the Seller
Indemnified Party will notify the Purchaser in writing promptly after becoming
aware of such matter. A failure or delay to promptly notify an indemnifying
party of a claim will only relieve such indemnifying part of its obligations
pursuant to this Section 7 to the extent, if at all, that such party is
prejudiced by reason of such failure or delay.

 

(b) Defense of Claim. Promptly after receipt of any notice pursuant to Section
7.4, the indemnifying party shall defend, contest, settle, compromise or
otherwise protect the indemnified party against any such claim for Losses at its
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party in writing from liability with respect to the particular matter. The
indemnified party shall reasonably cooperate with the indemnifying party’s
requests, and at the indemnifying party’s expenses (including, but not limited
to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

(c) Failure to Defend. If the indemnifying party does not timely defend, contest
or otherwise protect against a claim for Losses after receipt of the required
notice, the indemnified party will have the right, but not the obligation, to
defend, contest or otherwise protect against same, make any compromise or
settlement therefore, and record the entire cost therefore from the indemnifying
party, including, without limitation, reasonable attorneys’ fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Losses.

 

 



 

 

 

 

ARTICLE IX

GENERAL PROVISION

 

SECTION 9.1. Amendment and Modification; Waiver of Compliance. Neither the
Purchaser, on the one hand, nor the Seller, on the other hand, will be deemed as
a consequence of any delay, failure, omission, forbearance or other indulgence
of such party: (i) to have waived, or to be estopped from exercising, any of its
rights or remedies under this Agreement; or (ii) to have modified or amended any
of the terms of this Agreement, unless such modification or amendment is set
forth in writing and signed by the party to be bound thereby. No single or
partial exercise by the Purchaser or the Seller of any right or remedy will
preclude any other right or remedy, and a waiver expressly made in writing on
one occasion will be effective only in that specific instance and only for the
precise purpose for which given, and will not be construed as a consent to or a
waiver of any right or remedy on any future occasion or a waiver of any right or
remedy against any other party.

 

SECTION 9.2. Validity. If any provision of this Agreement or the application of
any such provision to any party hereto or any circumstances relating hereto
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such party or circumstances, other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by Law.

 

SECTION 9.3. Parties in Interest. This Agreement shall not confer upon any other
person any rights or remedies of any nature whatsoever.

 

SECTION 9.4. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier to occur of delivery thereof
if by hand or upon receipt or on the second next business day after deposit if
sent by a recognized overnight delivery service or upon transmission if sent by
facsimile (in each case with receipt verified) as follows:

 

If to the Purchaser:   With a copy to:

The SpendSmart Payments Company

2680 Berkshire Pkwy, Suite 130

Des Moines, Iowa 50325

 

 

Seth I. Rubin, Esq.

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, NY 11556

If to the Seller, to:   With a copy to:

SMS Masterminds

805 Aerovista Pkwy #205

San Luis Obispo, CA 93401

 

 

Peter Campitiello, Esq.

Kane Kessler, P.C.

1350 Avenue of the Americas

New York, N.Y. 10019



; provided that each of the parties hereto shall promptly notify the other
parties hereto of any change of address, which address shall become such party's
address for the purposes of this Section 9.4.

 

SECTION 9.5. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the choice of law principles thereof. In the event of a
dispute hereunder, there shall be exclusive jurisdiction in the Federal and
State courts sitting in the City, County and State of New York. The party
prevailing shall be entitled to recover its reasonable legal fees and expenses
from the party not prevailing.

 



 

 

 

 

SECTION 9.6. Entire Agreement. This Agreement, including the Disclosure
Schedule, and the Related Documents embody the entire agreement and
understanding of the parties hereto and supersede all prior agreements and
understandings between the parties hereto, whether written or oral, express or
implied, with respect to such subject matter herein and therein.

 

SECTION 9.7. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

 

(i) by mutual written consent of the Purchaser and the Seller;

 

(ii) by the Purchaser if any of the representations or warranties of the Seller
contained herein are not in all material respects true, accurate and complete or
if the Seller breaches any covenant or agreement contained herein in any
material respect, and the same is not cured within 30 days after notice thereof;

 

(iii) by the Seller if any of the representations or warranties of the Purchaser
contained herein are not in all material respects true, accurate and complete or
if the Purchaser breaches any covenant or agreement contained herein in any
material respect; and the same is not cured within 30 days after notice thereof;
or

 

(iv) By either party if (A) the Closing has not occurred by December 31, 2013
and (B) such party has performed all of its obligations hereunder and has
satisfied all of the conditions to Closing to be satisfied for the other party
to proceed.

 

Section 9.8. Effect of Termination. In the event of a termination of this
Agreement pursuant to Section 8.7, written notice thereof shall promptly be
given to the other party (parties) hereto and this Agreement shall terminate and
the transactions contemplated hereby shall be abandoned without further action
by the other party hereto. Notwithstanding such termination and anything
contained to the contrary herein, each party shall have the right to seek all
legal remedies available under Section 8.5 for breach of this Agreement.

 

Section 9.9. Assignment. The Seller may not assign any of its rights under this
Agreement without the prior consent of the Purchaser. The Purchaser may assign
this Agreement without the prior consent of the Seller. Notwithstanding the
foregoing, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties.

 

Section 9.10. Enforceability. If any provision of this Agreement is found to be
unenforceable, the balance of this Agreement shall be deemed enforceable without
the provision in questions.

 

Section 9.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 9.12. Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.

 



[Signature page follows]

 



 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

PURCHASER:

 

THE SPENDSMART PAYMENTS COMPANY, a California Corporation

 

 

By:  /s/ Michael R. McCoy

Name: Michael R. McCoy

Title: President

 

 

PARENT:

 

THE SPENDSMART PAYMENTS COMPANY, a Colorado Corporation

 

 

By:  /s/ Bill Hernandez

Name: Bill Hernandez

Title: President

 

 

SELLER:

 

INTELLECTUAL CAPITAL MANAGEMENT, INC d/b/a SMS MASTERMINDS

 

 

By:   /s/ Alex Minicucci

Name: Alex Minicucci

Title: Chief Executive Officer

 



 

 

 

 

 

 

 

